

117 HR 4016 IH: Using Sustainable Energy Resources to Fund Equitable e-Transportation Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4016IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mr. Smucker introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose a tax on the use of certain electric highway vehicles to fund the Highway Trust Fund.1.Short titleThis Act may be cited as the Using Sustainable Energy Resources to Fund Equitable e-Transportation Act or as the USER FEE Act. 2.Tax on use of certain electric highway vehicles to fund the Highway Trust Fund(a)Imposition of taxChapter 1 of the Internal Revenue Code of 1986 is amended by inserting after subchapter V the following new subchapter:WUse of certain electric highway vehicles1400W–1.Use of certain electric highway vehicles(a)In generalIn the case of any person who uses any specified electric highway vehicle during the taxable year, the tax imposed by this chapter shall be increased with respect to each such vehicle by the product of—(1)the applicable rate of tax, multiplied by(2)the applicable mileage.(b)Applicable rate of taxFor purposes of this section, the term applicable rate of tax means—(1)in the case of any plug-in hybrid vehicle, 1 cent, and(2)in the date of any other specified electric highway vehicle, 2 cents.(c)Applicable mileageFor purposes of this section—(1)In generalExcept as provided in paragraph (2), the term applicable mileage means, with respect to any taxable year beginning in any calendar year, the average number of miles driven by highway vehicles in the United States during the second preceding calendar year, as estimated by the Secretary after consultation with the Secretary of Transportation.(2)Election to use actual mileageIn the case of a taxpayer which elects the application of this paragraph with respect to any vehicle for any taxable year, the applicable mileage with respect to such vehicle shall be the number of miles driven by such vehicle during such taxable year if the taxpayer provides or maintains such documentation as the Secretary may require.(d)Electric vehicle definitionsFor purposes of this section—(1)Specified electric highway vehicleThe term specified electric highway vehicle means any highway motor vehicle (as defined in section 4482(a)) which is propelled to a significant extent by an electric motor which draws electricity from a battery which—(A)has a capacity of not less than 4 kilowatt hours, and(B)is capable of being recharged from an external source of electricity.(2)Plug-in hybrid vehicleThe term plug-in hybrid vehicle means any specified electric highway vehicle which includes an internal combustion engine which is capable of recharging the battery described in paragraph (1).(e)Rules related to use(1)Ownership treated as useExcept as otherwise provided by the Secretary, the registered owner of any specified electric highway vehicle shall be treated for purposes of this section as the user of such vehicle.(2)ProrationIn the case of any person who demonstrates to the Secretary in such manner as the Secretary may provide that such person was not the registered owner of such vehicle for any portion of the taxable year, the tax determined under subsection (a) shall bear the same ratio to such tax (determined without regard to this paragraph) as—(A)the portion of such taxable year for which such person was the registered owner of such vehicle, bears to(B)the entire taxable year.(f)Inflation adjustment(1)In generalIn the case of any taxable year beginning after December 31, 2022, the 1 cent amount in subsection (b)(1) and the 2 cents amount in subsection (b)(2) shall each be increased by an amount equal to—(A)such dollar amount, multiplied by(B)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2021 for 2016 in subparagraph (A)(ii) thereof.(2)RoundingAny increase determined under paragraph (1) shall be rounded to the nearest multiple of 0.1 cents.(g)Authority To enter into information and revenue sharing agreementsThe Secretary may enter into an agreement with any State under which—(1)such State provides the Secretary such information as is identified in such agreement as information which the Secretary has determined would aid in the administration and enforcement of this section, and(2)the Secretary agrees to make payments to such State of a portion of the revenue collected under this section..(b)Certain income tax credits not allowed To offset taxSection 26(b)(2) of such Code is amended by striking and at the end of subparagraph (X), by striking the period at the end of subparagraph (Y), and by adding at the end the following new subparagraph:(Z)section 1400W–1 (relating to use of certain electric highway vehicles)..(c)Transfers to highway trust fundSection 9503(b)(1) of such Code is amended by striking and at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , and, and by inserting after subparagraph (E) the following new subparagraph:(F)section 1400W–1 (relating to use of certain electric highway vehicles), determined after application of subsection (f)(2) thereof..(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.